DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statements (IDS) submitted and are in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
Claim Objection
2.       Claims are objected to because of the following informalities:
          Regarding claim 1, line 1, “the contact resistance” should be changed to --- a contact resistance ---. In line 3, “a planar device” should be changed to --- the planar device ---. In line 6, two repeated terms “the device” should be change to --- the planar device ---. 
          Regarding claim 2, line 2, “the measuring a traveling surface potential distribution”, for clarification purpose, line 2 should recite “the measuring of the traveling surface potential distribution”.
          Regarding claims 5 and 8-10, “the device” should be changed to --- the planar device ---.
          Regarding claim 9, line 2, “i.e.” should be deleted.

                                                                Examiner Notes
3.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the 

Claim Rejections - 35 USC § 103
4.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.     Claims 1-9 and 11are rejected under 35 U.S.C. 103 as being unpatentable over Puntambekar et. al., (NPL “Surface potential profiling and contact resistance measurements on operating pentacene thin-film transistors by Kelvin probe force microscopy, 29 December 2003” cited from IDS; hereinafter “Puntambekar”) in view of Wei et al. (CN 104156526 cited from IDS; hereinafter “Wei”).
           Regarding claim 1, Puntambekar discloses a method for obtaining the contact resistance of a planar device (abstract on page 5539 and Figs. 1-4 disclose a method for obtaining contact resistance of a planar Thin Film Transistor –TFT device), comprising following steps:
           producing a planar device (a planar TFT device, in Fig. 1, shows surface potentials of operating pentacene thin film);
           measuring a travelling surface potential distribution of the planar device (Kelvin probe tip, as shown in Fig. 1, measuring a traveling surface potential distribution on the pentacene thin film transistor, see pages 5539-5540 and abstract), wherein, the planar device is in the state of the FTF device being in a current passing state, and a voltage drop being formed between adjacent points in a source region, a drain region, and a channel region on the surface of the device; see page 5540), dividing the measured voltage drop by the current flowing through the device, thereby accurately calculating the magnitude of the contact resistance at the junction area of the planar device (dividing the current passing through the device by the measured voltage drop, so as to precisely
calculate the contact resistance at the source region, the drain region, and the channel region
of the device; see abstract and right column in page 5541).
           Puntambekar does not explicitly specify that voltage drop is formed in a junction region of the device, and the contact resistance at the junction region of the planar device is precisely calculated.
            Wei discloses precisely calculating the contact resistance at a junction region of a
planar TFT device (see paragraphs [0006-0015]).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the measuring contact resistance of Puntambekar by having precisely calculating the contact resistance at a junction region of a planar TFT device as taught by Wei for purpose of optimizing the performance of the device and to establish a
complete electrical model for the device.
         Regarding claim 2, Puntambekar and Wei disclose the method for obtaining a contact resistance of a planar device according to claim 1, Puntambekar further teaches wherein the measuring a travelling surface potential distribution of the planar device is implemented through a Kelvin microscope in a potential scan mode (see abstract and page 5539, second paragraph, and Fig. 1).
Regarding claim 3, Puntambekar and Wei disclose the method for obtaining a contact resistance of a planar device according to claim 1, Puntambekar further teaches wherein the planar device is a device in which various heterogeneous materials are formed on the same plane and the contact junction is perpendicular to the plane (the source and drain formed of Au and the channel region formed of polycrystalline pentacene in the device are in the same plane, and form a contact junction (see Fig. 1 and Page 5539, third paragraph).
         Regarding claim 4, Puntambekar and Wei disclose the method for obtaining a contact resistance of a planar device according to claim 3, Puntambekar further teaches wherein the planar device comprises a planar transistor (see Fig. 1).
         Regarding claim 5, Puntambekar and Wei disclose the method for obtaining a contact resistance of a planar device according to claim 4, Puntambekar further teaches wherein the planar transistor is a transistor that includes a gate and one layer of a gate insulating material in a longitudinal direction of the device (see Fig. 1).
         Regarding claim 6, Puntambekar and Wei disclose the method for obtaining a contact resistance of a planar device according to claim 3, Puntambekar further teaches wherein the planar device comprises a planar diode that uses a high-resistance material as a substrate (see Fig. 1 and page 5541).
         Regarding claim 7, Puntambekar and Wei disclose the method for obtaining a contact resistance of a planar device according to claim 1, Puntambekar further teaches wherein the producing a planar device comprises using masking technology on a substrate, growing one kind of a material, and then growing other materials (see page 5539).
Regarding claim 8, Puntambekar and Wei disclose the method for obtaining a contact resistance of a planar device according to claim 1, wherein the measured voltage drop is the voltage drop of the junction area of the device obtained by determining the junction area location of the device through a linear fitting method and extracting the voltage drop in the junction area of the device from the surface potential diagram measured through a Kelvin microscope (Puntambekar discloses the measured voltage drop between adjacent points in the plane of the device is the voltage drop of adjacent points in the plane of the device extracted from the surface
potential diagram measured by a Kelvin microscope, wherein the positions of various points in the plane of the device are determined by an arithmetic fitting method; see page 5541).
         Regarding claim 9, Puntambekar and Wei disclose the method for obtaining a contact resistance of a planar device according to claim 8, wherein the linear fitting method determines the junction area location of the device, i.e., linearly coincident location, through a straight linear fitting method (see pages 5540-5541).
         Regarding claim 11, Puntambekar and Wei disclose the method for obtaining a contact resistance of a planar device according to claim 3, wherein the heterogeneous material comprises different materials forming an ohmic contact (see Fig. 1 and see pages 5539-5540).6.     Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Puntambekar in view of Wei and further in view of Dupnock et al. (US Pat. 3676775; hereinafter “Dupnock”).
         Regarding claim 10, Puntambekar and Wei disclose the method for obtaining a contact resistance of a planar device according to claim 1, except for specifying that wherein the current flowing through the device comprises a current value recorded by an ammeter in an external Dupnock discloses an apparatus (see Fig. 1) for measuring the bulk resistivity of an epitaxial layer of semiconductor material(15) of a planar device (12), wherein the current flowing through the planar device comprises a current value recorded by an ammeter (18) in an external circuit of the device (col. 2 lines 35-65).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the measuring contact resistance system of Puntambekar and Wei by having by an ammeter in an external circuit of the planar device for recording the current flowed through the planar device, in order to meet the system design and specification requirement.

Prior Art of Record
7.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Chen (U.S Pub. 20080143354) discloses a method of measuring sheet resistance and junction leakage associated with a semiconductor layer formed at a surface of a wafer, said method comprising the steps of: a) contacting a surface of a semiconductor layer with a plurality of probes in a predetermined mechanically distributed pattern, said plurality of probes being electrically coupleable to a computer system; b) first determining, by said computer system with respect to said plurality of probes, a sheet resistivity value for said semiconductor layer; c) second determining, by said computer system with respect to said plurality of probes, a junction leakage value associated with said semiconductor layer, said second determining step including the steps of: i) establishing a reverse bias voltage potential across a junction between said semiconductor layer and said wafer, wherein said reverse bias voltage potential is set at a 
             Kelly-Morgan (U.S Pub. 20150061714) discloses a lateral current for improved accuracy are disclosed. The lateral current may be controlled, allowing the spreading of the current to be reduced or substantially eliminated. Alternatively or additionally, the lateral current may be measured, allowing a more accurate normal current to be calculated by compensating for the measured spreading. In addition, the techniques utilized for controlling the lateral current and the techniques utilized for measuring the lateral current may also be implemented jointly (see specification for more details).              Chen (U.S Pub. 20130046496) discloses a conductive-probe measurements taken at the wafer lever are used to predict the characterization parameters of a semiconductor device manufactured from the wafer. A current-voltage curve (I-V) model that expresses a current-voltage relationship as a function of resistance, ideality factor, and reverse saturation current is fitted to a number of conductive-probe measurement data. The current-voltage curve (I-Vd) for the device is then estimated by subtracting from the (I-V) model the product of current times the resistance produced by fitting the (I-V) model (see specification for more details).

Conclusion
8.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
4/16/2021